Filed 6/7/16 P. v. Bloodsaw CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B268499

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA034522)
         v.

JAMES RODNEY BLOODSAW,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
William C. Ryan, Judge. Affirmed.
         Jonathan B. Steiner and Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                             ——————————
       James Rodney Bloodsaw (Bloodsaw) is an inmate serving a 25 years to life
sentence as a third strike offender under the pre-Proposition 36 version of California’s
“Three Strikes” law. Pursuant to Proposition 36, Bloodsaw petitioned for resentencing as
a second strike offender and subsequently appealed the trial court’s denial of his petition.
       This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record, we affirm the judgment because Bloodsaw’s prior
conviction for a sexually violent crime is a disqualifying offense precluding him from
being sentenced to any sentence other than a third-strike prison term. We provide the
following brief summation of the factual and procedural history of the case. (People v.
Kelly (2006) 40 Cal.4th 106, 110, 124 (Kelly).)
       Bloodsaw suffered the following two convictions before the commission of the
offense in the current case: In May 4, 1983, in case No. A904276, a trial court convicted
Bloodsaw of residential burglary in violation of Penal Code section 459.1 On
November 16, 1989, in case No. A963657, a trial court convicted Bloodsaw of forcible
rape while acting in concert in violation of section 264.1.
       The underlying convictions in the current case (No. KA034522) arose from an
event that occurred on or about December 16, 1996, wherein Bloodsaw attempted to cash
multiple counterfeit traveler’s checks at a bank located in Pomona. On June 5, 1997, the
People filed a second amended information (the information) charging Bloodsaw with
forgery of a fictitious check in violation of section 470, subdivision (a) (count 1),
attempted grand theft of personal property in violation of sections 664 and 487 (count 2),
second degree commercial burglary in violation of section 459 (count 3), possession of a
blank bill and note in violation of section 475 (count 4), and resisting, obstructing, and
delaying a peace officer in violation of section 148, subdivision (a) (count 5).
       The information alleged that, as to counts 1 through 4, Bloodsaw suffered two
prior strike offenses pursuant to the Three Strikes law, sections 1170.12, subdivisions (a)-




       1   All further statutory references are to the Penal Code unless otherwise indicated.

                                               2
(d), and 667, subdivisions (b)-(i): the 1983 conviction for residential burglary and the
1989 conviction for forcible rape while acting in concert.
       On June 10, 1997, a jury found Bloodsaw guilty on all five counts and also found
true the two prior strike offenses. Pursuant to the Three Strikes law, the trial court
sentenced Bloodsaw as a third strike offender to 25 years to life on each of counts 1-4.
On appeal, the appellate court affirmed the conviction but modified the judgment to stay
the sentences imposed on counts 2, 3, and 4.
       On November 6, 2012, California voters passed Proposition 36, the Three Strikes
Reform Act of 2012. The Act became effective the next day. Prior to the enactment of
Proposition 36, the Three Strikes law provided that upon conviction for any third felony,
a defendant convicted of two prior serious or violent felonies would be deemed a third
strike offender subject to an indeterminate sentence of 25 years to life. (People v. White
(2014) 223 Cal.App.4th 512, 517.) After Proposition 36 became effective, however, the
Three Strikes law provided that only if the third felony was a serious or violent felony
would such a defendant be deemed a third strike offender; absent a serious or violent
third felony, the defendant would be sentenced as a second strike offender unless the
prosecution pleaded and proved certain disqualifying factors thus elevating the defendant
to a third strike offender. (Ibid.) As a result of Proposition 36, a third strike offender
serving a life sentence for a third felony that is neither a serious nor violent felony may
file a petition for recall of his or her life sentence and to request resentencing as a second
strike offender. (See § 1170.126, subd. (d).)
       On October 30, 2014, Bloodsaw petitioned for resentencing pursuant to section
1170.126. Bloodsaw argued that his third felony conviction for forgery of a fictitious
check did not constitute a serious or violent felony and therefore he was eligible for
resentencing as a second strike offender.
       On December 12, 2014, the People opposed Bloodsaw’s petition because
Bloodsaw was both ineligible and unsuited for resentencing. With respect to Bloodsaw’s
ineligibility, the People asserted the prior conviction for forcible rape while acting in
concert was an enumerated disqualifying offense.

                                               3
       Specifically, section 1170.126, subdivision (e)(3) states that an inmate is ineligible
for resentencing if he or she has a prior conviction for any of the offenses listed in
sections 667, subdivision (e)(2)(C)(iv) or 1170.12, subdivision (c)(2)(C)(iv). These two
statutes identify as a disqualifying offense a “sexually violent offense” as defined in
Welfare and Institutions Code section 6600, subdivision (b). Bloodsaw’s conviction for
forcible rape while acting in concert meets the definition of such a “sexually violent
offense.”
       As for Bloodsaw’s unsuitability for resentencing, the People pointed to his history
of serious misconduct during his 17 years in prison to date, his lengthy 14-year criminal
history prior to his current incarceration, his pattern of committing crimes immediately
after being released on parole, and his identification as a member of a criminal gang. For
the foregoing reasons, the People argued that Bloodsaw’s release from prison would pose
an unreasonable risk of danger to public safety.
       Agreeing with the People that Bloodsaw had a disqualifying prior conviction
rendering him ineligible for resentencing under Proposition 36, the trial court denied
Bloodsaw’s petition. Bloodsaw timely appealed.
       After reviewing the record, Bloodsaw’s court-appointed counsel filed an opening
brief declaring that they found no arguable issues on appeal and requesting that this court
independently review the record to determine whether there are any arguable issues on
appeal. (Wende, supra, 25 Cal.3d at pp. 441–442.) On March 2, 2016, we directed
appointed counsel to send the record on appeal and a copy of the opening brief to
Bloodsaw and notified Bloodsaw that within 30 days from the date of the notice he could
submit by brief or by letter any ground of appeal, contention or argument he wished us to
consider. To date, we have received no response.
       We have examined the record in accordance with our obligations under Wende,
supra, 25 Cal.3d at page 441. We are satisfied that Bloodsaw received adequate and
effective appellate review of the judgment in this action, that his counsel fully complied
with their responsibilities, and that no arguable issues exist. (Kelly, supra, 40 Cal.4th at
pp. 109–110; Wende, at p. 443.)

                                              4
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.


                                          JOHNSON, J.


We concur:


             CHANEY, Acting P. J.


             LUI, J.




                                      5